DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399).
As to claim 1, Ramadass et al.’s figure 5 shows an energy harvester to convert incident radio frequency, RF, energy (power harvester receives RF signal is well known in the art.  It is seen as an intended use for using the circuit figure 5 to harvest RF energy) associated with an RF signal to direct current energy, the energy harvester comprising: a rectifier (34) comprising a pre-storage capacitor (Crect), wherein said rectifier is arranged to rectify said incoming incident RF energy thereby storing said RF energy into said pre-storage capacitor; an energy transfer unit (36) comprising a storage output capacitor (Cmaim).  Figure 5 fails to show that a capacitance value of said storage output capacitor is higher than a capacitance value of said pre-storage capacitor.  However, ¶0028 teaches that Cmain is a large storage capacitor.  Therefore, it would have been obvious to one having ordinary skill in the art to select the capacitance of Cmain to be larger than the capacitance of Crect for the purpose of ensuring optimum performance.  Ramadass et al.’s figure further shows that said energy transfer unit is arranged 
As to claim 4, the modified Ramadass et al.’s figure shows that said control unit is further arranged to: deactivate said energy transfer unit to stop transferring said energy in said pre-storage capacitor into said storage output capacitor when said measured voltage is below a second voltage threshold; wherein said first voltage threshold is higher than said second voltage threshold.
As to claim 6, a switched-mode boost converter is a well-known DC-DC converter.  It would have been obvious to one having ordinary skill in the art to use switched-mode boost converter for Ramadass et al.’s DC-DC converter for the purpose of providing more precise higher output voltage. 
As to claim 7, the modified Ramadass et al.’s figure shows that said energy harvester further comprises a battery or harvested energy (Ueno’s 31) for supplying energy to said control unit (linear regulator comprising capacitor is well known in the art.  It would have been obvious to include capacitor in 31 for the purpose of providing more stable voltage).
As to claim 8, Ueno’s figure shows rectifier 21 comprising one or more diodes selected from a group comprising a Schottky diode, a PN junction diode, a diode-connected field effect transistor and a tunnel diode.  It would have been obvious to one having ordinary skill in the art to use Ueno’s rectifier for Ramadass et al.’s rectifier for the purpose of saving cost.
As to claim 9, the modified Ramadass et al.’s figure 5 shows that said control unit (Ueno’s 22) comprises an operational amplifier, op-amp, comparator (CMP) with hysteresis for providing said first voltage threshold and said second voltage threshold.

As to claim 12, antenna coupled to receive RF power is well known in the art.  It would have been obvious to one having ordinary skill in the art to use antenna for power generator 40 for the purpose of receiving power wirelessly.  Thus, the modified Ramadass et al.’s figure shows an antenna (the modified 40) connected to said rectifier, wherein said antenna is arranged for receiving said RF signal; a sensor (Ueno’s 22) for performing a measurement.
Claim 14 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399) and Thiverge et al. (US 8232761).
As to claim 3, the modified Ramadass et al.’s figure 5 fail to show that said control unit is further arranged to measure a voltage over the storage capacitor.  However, Thivege et al.’s figure 1 shows a similar circuit that comprises comparator circuit 1 coupled to measure a voltage over storage capacitor C1 to control second converter circuit 14.  Therefore, it would have been obvious to one having ordinary skill in the art to add Thiverge et al.’s comparator circuit 1 couple to control Ramadass et al.’s DCDC_2 circuit for the purpose of providing more stable output voltage.  Therefore, the modified Ramadass et al.’s figure 5 shows that the control circuit arranged to measure a voltage over the storage capacitor, and said control unit is further arranged to: activate said power management unit to start converting said voltage over said storage output capacitor to said operating DC voltage when said measured voltage over said storage output capacitor is above a predetermined threshold. 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399) and Huang et al. (US 8432071).
The modified Ramadass et al.’s figure fails to show a low-power oscillator, connected to said pre-storage capacitor, wherein said low-power oscillator is arranged to provide for an oscillation output signal based on said energy stored in said pre-storage capacitor.  However, Huang’s figure 1 shows a voltage converter circuit that comprises oscillator 124 coupled to input voltage to control the DC/DC converter 126.  Therefore, it would have been obvious to one having ordinary skill in the art use Huang et al.’s voltage converter circuit for Ramadass et al.’s voltage converter circuit 36 for the purpose of providing more stable output voltage.  Thus, the modified Ramadass et al.’s figure further shows that the low-power oscillator (Huang’s 124) is arranged to provide for an oscillator output signal based on the energy stored in the pre-storage capacitor; an Alternating Current, AC, to Direct Current, DC, converter (Huang’s 126 that converts oscillating signal generated by 124 to DC) connected to said low-power oscillator and to said storage output capacitor, wherein said AC-to-DC converter is arranged for converting said oscillation output signal to a DC output signal, wherein said DC output signal is provided to said storage output capacitor, wherein said control unit is arranged to activate and deactivate said energy transfer unit by activating and deactivating said low-power oscillator. 
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadass et al. (US 20100079034) in view of Ueno (US 10333399), Thivierge et al. (US 8232761), and Inoue et al. (US 20060006850).
The modified Ramadass et al.’s figure fails to show a bypass switch for bypassing the energy transfer unit.  However, Inoue et al.’s figure 12 shows a DC-DC converter comprises a bypass switch 5 for bypassing the DC-DC converter.  Therefore, it would have been obvious to one having ordinary skill in the art to add a bypass switch couple to Ramadass et al.’s energy transfer unit for the purpose of improving the circuit speed and providing more stable output voltage.  The modified Ramadass et al. further shows that said control unit (Ueno’s 22 or Inoue’s 7, 11) is further arranged for determining that said incoming incident energy is non-fluctuating based on said measured voltage over said pre-storage capacitor, and for activating said bypass switch based on said determination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/QUAN TRA/
Primary Examiner
Art Unit 2842